Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 and 9 are presented for examination.
Claim Interpretations - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: "a controller to output process data”;"  "a a transferrer to transfer the process data... ;" " a processing unit that performs ... ;" 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. l 12(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “output process data to undergo a sub-process” is not clear. The examiner believes what is meant is the not data undergoes a sub-process but serves as input to a sub-process (Fig 3 Block 30). 
In general it is not clear where the claim begins in terms of succession of sub-processes (according to Fig 3). If this is data input (as described in Fig 3 (Block 30)), 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 9 has the same problem and is rejected for the same reasons.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Balabhadrapatruni (US 2002/0178252 A1) (hereinafter Bala) in view of Onishi (US 2017/0215064 A1).

As per claim 1, Bala teaches A data processing device comprising:
a controller to output process data to undergo a subprocess to a first processing unit that performs the subprocess to cause the first processing unit to perform the subprocess, the subprocess being one of subprocesses to be sequentially performed in a process sequence; (Bala [Fig. 6] [0042-0046] discloses 
wherein the controller outputs, together with the process data, process information indicating the subprocess to be performed on the process data. (Bala [0008] discloses workflow is defined in workflow definition file and the workflow includes a series of tasks executed according to the sequence, conditions, and states specified by the workflow. [Fig. 6] [0043-0045] discloses workflow definition file encompasses one or more tasks 76a-76n. A workflow typically executes several tasks for a particular provisioning object. The workflow engine executes the workflow definition file and the corresponding task definition files for the particular provisioning request. The task definition files are invoked in a particular order according to the workflow, such that the output of one task 76a, for example, can be an input to a subsequent task 76b. The workflow definition file defines a state machine that contains the various states relevant to completion of the provisioning request. Various task definition files are executed in a particular state, according to state transition rules encapsulated in the workflow 

Bala does not teach a transferrer to transfer the process data output by the controller to predetermined destinations including the first processing unit and another processing unit.
However, Onishi teaches a transferrer to transfer the process data output by the controller to predetermined destinations including the first processing unit and another processing unit (Onishi 0060] FIG. 1(A) is a diagram showing an overview of a wireless communication system according to a first embodiment of the present invention.  The wireless communication system is configured from a vehicle 10, a wireless base station 20, and a database server 30 and performs communication using a publisher/subscriber communication model.  In this embodiment, it is assumed that the vehicle 10 is a publisher, the database server 30 is a subscriber, and information acquired by a sensor in the vehicle 10 is asynchronously transmitted to the database server 30.  Note that, in FIG. 1(A), only one vehicle 10, one wireless base station 20, and one database server 30 are shown.  However, the wireless communication system in this embodiment may include a plurality of these elements [multiple subscribers])

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Onishi with the system of Bala and to transfer process data. One having ordinary skill in the art would have been motivated to  (Onishi paragraph 01)

As to claims 2, 3, 6 and 9 they are rejected based on the same reason as claim 1.          

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Balabhadrapatruni (US 2002/0178252 A1) (hereinafter Bala) in view of Onishi (US 2017/0215064 A1) in further view of Budampati (US 2009/0109889 A1).

As per claim 4, Bala and Onishi do not teach the transferrer transfers the process data output by the controller to all processing units that perform the subprocesses included in the process sequence.
However, Budampati teaches the transferrer transfers the process data output by the controller to all processing units that perform the subprocesses included in the process sequence. (Budampati [0007] In addition, the system includes multiple data subscribers configured to receive the data message from the data publisher.  The data publisher makes a single transmission of the data message to the multicast network address).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Budampati with the system of Bala and Onishi to transfer output to multiple units. One having ordinary skill in the art would have been motivated to use Budampati into the system of Bala and Onishi for the purpose of 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balabhadrapatruni (US 2002/0178252 A1) (hereinafter Bala) in view of Onishi (US 2017/0215064 A1) in further view of Hori (US 2014/0280445 A1).

As per claim 5, Bala and Onishi do not teach wherein the data processing device is connectable to equipment, and one of the subprocesses included in the process sequence includes at least one of collecting equipment data from the equipment or transmitting transmission data to the equipment.
However, Hori teaches wherein the data processing device is connectable to equipment, and one of the subprocesses included in the process sequence includes at least one of collecting equipment data from the equipment or transmitting transmission data to the equipment. (Hori [0052] The MFP 201 may process image data as job data.  Here, the image data may be created by scanning an original document, for example.  The MFP 201 may transmit the processed job data to the workflow processing server 100, together with the process flow definition. [0053] The mobile terminal 202 is a terminal that can be carried or held by a user, such as a mobile phone, a smart phone, a tablet terminal, a personal digital assistant (PDA), or a digital camera.  The mobile terminal 202 may transmit, for example, image data, which may be job data that is captured by a camera of the mobile phone or the digital camera, and a process flow definition to the workflow processing server 100.) 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Hori with the system of Bala and Onishi to transmit data from equipment. One having ordinary skill in the art would have been motivated to use Hori into the system of Bala and Onishi for the purpose of creating process flow definitions and order of executions (Hori paragraph 02). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Balabhadrapatruni (US 2002/0178252 A1) (hereinafter Bala) in view of Onishi (US 2017/0215064 A1) in further view of Leonelli (US 2017/0344921 A1).

As per claim 7, Bala and Onishi do not teach wherein the data processing device outputs, together with process data to undergo the subprocess, process information indicating the subprocess to be performed on the process data, and in response to acquiring the process data and the process information, the processing unit determines whether to perform the subprocess based on the acquired process information.
However, Leonelli teaches wherein the data processing device outputs, together with process data to undergo the subprocess, process information indicating the subprocess to be performed on the process data, and in response to acquiring the process data and the process information, the processing unit determines whether to perform the subprocess based on the acquired process information. (Leonelli [0147] In addition, the validation templates (as described in more detail below) include one or more expressions and/or one or more mappings that is/are used by one or more of the tasks for evaluation of correctness and/or appropriateness of content input into such tasks.  The expressions and/or mappings is/are used to create a series of rules that form a function for determining if the content input into the tasks is valid (e.g., the content conforms to expected criteria)).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Leonelli with the system of Bala and Onishi to determine whether to perform the subprocess or not. One having ordinary skill in the art would have been motivated to use Leonelli into the system of Bala and Onishi for the purpose of facilitating a generation, deployment and/or execution of a workflow. (Leonelli paragraph 07) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150150012 A1 – discloses a system and technique for workload processing includes a host having a processor unit and a memory.  A scheduler is executable by the processor unit to: receive a request to process a workload; access historical processing data to determine execution statistics associated with previous processing requests; determine whether the data of the workload is available for processing; in response to determining that the data is available for processing, determine whether a process for the workload is available; in response to determining 
   US 20120311601 A1 – discloses a method for implementing task-process-table based hardware control, which includes dividing a task that has to be implemented by a hardware circuit into multiple sub-processes, and determining the depth of the task process table according to the number of the sub-processes; according to the control information of the hardware unit corresponding to each sub-process and the number (SPAN) of clock cycles occupied by hardware processing for the sub-process, determining the bit width of the task process table and generating the task process table; starting the hardware unit corresponding to each sub-process in an order of the sub-processes, under the control of the control information in the task process table, and completing the processing of each sub-process.  A device for implementing hardware control is also disclosed.  The disclosure enables precise control of the hardware control flow and is of versatility.  For the hardware implementation of a task with a complex algorithm flow, the data processing flow is accurate, and the development efficiency is improved.

US 20210042154 A1 – discloses a data processing apparatus (10) includes a receiver (120), a specifier (142),  and a task controller (141).  The receiver (120) receives a setting of a process flow defining subprocesses that are sequentially executed with respect to data output from a device (21).  The specifier (142) specifies, 

US 20190332423 A1 – discloses a workflow service is provided on a cloud-based platform, such as a cloud foundry platform.  An exemplary method comprises: providing a workflow service in a cloud-based platform, wherein the workflow service comprises a workflow executor service; obtaining, by the workflow service, a workflow configuration file specifying a sequence of tasks for execution by the workflow service; processing the workflow configuration file using the workflow executor service to create a workflow instance; initiating a given task from the workflow instance for execution by a task executor that publishes a status and/or any outputs of the given task as an event to an event source; monitoring the event source, using an event listener, to obtain the status and/or the outputs of the given task; and identifying a next task in the sequence based on the status of the given task.  A configurable and vendor neutral open source implementation of the workflow service is also provided.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196